*Maesto3st, J.:
The- plaintiff below declared upon a policy of insurance. The defendant pleaded the general issue, and gave notice of special matter of defense. The bill of exceptions is quite lengthy, the greater portion being a literal copy of the testimony as taken by the stenographer. The questions raised on the trial, and sought to be reviewed here, all grow out of what was claimed to be a written application, and the effect thereof, and certain written instruments introduced on the trial, and the terms of the policy sued upon, yet neither the policy, the application, nor any of the papers put in evidence, appear in or are in any way made a part of the printed bill of exceptions. We cannot presume that plaintiff in error was injured by rulings upon instruments which are not shown us, and where we have no means of ascertaining their contents. It only remains, therefore, to affirm the judgment, with costs.
The other justices concurred.